


Exhibit 10.23

 

LETTER OF RESIGNATION

 

December 7, 2015

 

Board of Directors

ASN Technologies, Inc.

210291 South 1300 East, #118

Sandy, UT 84094

 

Dear Board of Directors and Secretary,

 

Effective as of the Effective Time and contingent upon the consummation of the
Merger, I hereby resign as a member of the board of directors of ASN
Technologies, Inc. (the “Company”).

 

I hereby acknowledge and confirm that I have no claim or right of action of any
kind for compensation or otherwise against the Company or any of its officers or
employees in respect of the termination of my office or otherwise. To the extent
that any such claim or right of action exists or may exist, I irrevocably waive
such claim or right of action and release and forever discharge the Company, its
officers and employees from all and any liability in respect thereof.

 

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in that certain Agreement and Plan of Merger and
Reorganization, dated as of December 4, 2015, by and among Parent, SMSI Merger
Sub, Inc., a Delaware corporation and wholly owned subsidiary of Parent, and
Senseonics, Incorporated, a Delaware corporation.

 

Yours faithfully,

 

 

/s/ Daniel Davis

 

Daniel Davis

 

 

--------------------------------------------------------------------------------
